DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the recitation “said end cap engaging said at least one fastener within said intramedullary nail” renders the claim vague and indefinite because it is unclear which of the plurality of fasteners is engaged by the end cap.  Applicant’s disclosure (Fig. 6) shows the end cap to engage only one fastener either at a distal end or a proximal end of the nail. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overes (US 20120309268 A1). 
Overes discloses an intramedullary nail configured to be inserted into the medullary canal of a long bone such as a femur, including: an intramedullary nail 30 configured for antegrade or retrograde insertion into a femur, the intramedullary nail having an elongated body including a first end, a second end and a plurality of oblique fastener openings or receivers wherein at least one of the plurality of oblique fastener receivers (40a, Fig. 4B) is provided at the first end and at least one of the plurality of oblique fastener receivers (40a, Fig. 4B) is provided at the second end; and a plurality of fasteners (nails or screws) including at least one fastener received in one of the plurality of oblique fastener receivers (a) in the first end to stabilize a neck of the femur when the intramedullary nail is retrograde inserted into the femur or (b) in the second end to stabilize the neck of the femur when the intramedullary nail is antegrade inserted into the femur (paras [0036]-[0041]).
Regarding claims 2 and 3, Overes discloses an aiming arm or guide for placement of a plurality of fasteners 40a, 40b in the nail (para [0064]). Overes also discloses a guide in the form of a support frame 76 with a stabilizer pin receiver 88 that aligns with a compression slot or transverse stabilizer socket 39 (Figs. 2E, 4A, 7A and paras [0044]-[0068]).

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machamer et al. (US 10492803). 	Machamer et al. disclose an intramedullary nail configured to be inserted into the medullary canal of a long bone such as a femur, including: an intramedullary nail 500 configured for antegrade or retrograde insertion into a femur, the intramedullary nail having an elongated body including a first end, a second end and a plurality of oblique fastener openings or receivers wherein at least one of the plurality of oblique fastener receivers (515-518, Figs. 1 and 3) is provided at the first end and at least one of the plurality of oblique fastener receivers (510-513, Figs. 1 and 2) is provided at the second end; and a plurality of fasteners (nails or screws) including at least one fastener received in one of the plurality of oblique fastener receivers (a) in the first end to stabilize a neck of the femur when the intramedullary nail is retrograde inserted into the femur or (b) in the second end to stabilize the neck of the femur when the intramedullary nail is antegrade inserted into the femur (cols. 5-10).
Regarding claims 2-3 and 11, Machamer et al. disclose an aiming guide 560 for placement of a plurality of fasteners in nail 500. Nail 500 has a slot or transverse stabilizer socket 517 that is aligned with a slot or stabilizer pin receiver 565 in the guide (Figs. 3-5 and cols. 5-10). 
Regarding claims 4 and 10, Machamer et al. disclose aiming guide 560 to have oblique openings that align with oblique fastener openings or receivers in nail 500 (Figs. 5, 8-10 and cols. 5-10). 
Regarding claims 5 and 7, Machamer et al. disclose the use of anchors, fasteners, screws or the like to fasten nail 500 to bone.  This broad group encompasses fasteners such as nails or pins. 
Regarding claim 6, at least a portion of the Machamer et al. guide is J-shaped  and a lug 549 at a terminal end thereof configured to engage a connection slot or lug receiver in the second end of nail 500 (Fig. 8).
Regarding claims 8 and 9, Machamer et al. disclose guide sheaths or transverse guide sleeves 579 (Fig. 8).
The method steps of claims 13-20 are performed when the Machamer et al. system is used for treatment of a femoral fracture. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Overes (US 20120309268 A1) in view of Matityahu (US 9220544).
Overes discloses all elements of the claimed invention except for an end cap that engages a fastener within the intramedullary nail. 
It is well known to provide an end cap in the form of an end nut and screw (118 and 119), as evidenced by Matityahu, to rotatably lock a fixation screw received in a proximal end of a nail with respect to the nail (Fig. 37 and supporting text). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided an end cap, as taught by Matityahu, in the Overes fixation system, to rotatably lock a fixation screw received in an end of a nail. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Machamer et al. (US 10492803) in view of Matityahu (US 9220544).
Machamer et al. disclose all elements of the claimed invention except for an end cap that engages a fastener within the intramedullary nail. 
It is well known to provide an end cap in the form of an end nut and screw (118 and 119), as evidenced by Matityahu, to rotatably lock a fixation screw received in a proximal end of a nail with respect to the nail (Fig. 37 and supporting text). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided an end cap, as taught by Matityahu, in the Machamer et al. fixation system, to rotatably lock a fixation screw received in an end of a nail. 
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered by the Examiner. 
Regarding the rejections under 35 USC 102(a)(1) of claims 1-3 as being anticipated by Overes (US 20120309268 A1), Applicant’s arguments are not persuasive because Overes discloses all elements of the claimed invention.  Fig. 4B shows a plurality of oblique fastener receivers or holes 40a provided in a first end and a plurality of fastener receivers or holes 40b provided in the second end of the intramedullary nail 30.
Regarding the rejections under 35 USC 102(a)(2) as being anticipated by Machamer et al. (10492803), Applicant’s are not persuasive because Machamer et al. disclose a plurality of oblique fastener openings or receivers wherein at least one of the plurality of oblique fastener receivers (515-518, Figs. 1 and 3) is provided at the first end and at least one of the plurality of oblique fastener receivers (510-513, Figs. 1 and 2) is provided at the second end.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 9, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775